Citation Nr: 0318321	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  95-34 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a cervical and 
dorsal spine disorder.

4.  Entitlement to service connection for a left lower 
extremity disorder (including vascular insufficiency, a left 
hip disorder, and a left ankle disorder).

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 RO decision that denied service 
connection for malaria, PTSD, a cervical and dorsal spine 
disorder, a left lower extremity disorder (including vascular 
insufficiency, a left hip disorder, and a left ankle 
disorder), headaches, and a skin disorder.  The veteran 
testified at an RO hearing in June 1995.  In June 1997 and 
January 2001, the Board remanded the matter for further 
action.


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims for 
service connection.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).  

Service medical records from the veteran's 1961-1972 active 
duty in the Army have been obtained.  The file shows he had 
later military service with the Army National Guard and Army 
Reserve.  Effective September 1, 1996, he was discharged from 
the Army National Guard and transferred to the Army Reserve 
Control Group (in retired status).  (He also coincidentally 
had civilian employment with the Army and National Guard).  
As explained by the veteran at his RO hearing, while in 
military service with the National Guard/Reserve he received 
periodic medical examinations.  VA attempts to obtain 
complete National Guard/Reserve medical records have so far 
been unsuccessful.  The law provides that as part of the duty 
to assist in obtaining service records, the VA will make as 
many requests as necessary to obtain the records and the VA 
will end its efforts to obtain the records only if it is 
shown that the records do not exist or that further efforts 
to obtain the records would be futile.  Id.  The Board notes 
that the RO's last inquiry to the RO in 2001 cited the 
incorrect Social Security number for the veteran (the last 
digit listed by the RO was incorrect).  This may or may not 
be the reason for not obtaining more service records.  In any 
event, under the circumstances of this case, the RO should 
make a further attempt to obtain complete service medical 
records from National Guard/Reserve service.

The Board also believes that the duty to assist warrants 
further VA examination.  Id.  Although the veteran was given 
VA general medical and psychiatric examinations in 1994, that 
was a number of years ago, and current examinations which 
focus on the specific claimed disabilities would be helpful, 
particularly given the fact that he served in combat and 
consideration must be given to the combat provisions of 
38 U.S.C.A. § 1154.  The veteran had two tours of duty in 
Vietnam, served in the infantry, and was awarded the Combat 
Infantryman Badge.

On remand, the veteran should again be given an opportunity 
to submit any records of post-active duty treatment for the 
claimed conditions.

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should contact all appropriate 
service department offices and obtain the 
veteran's complete service medical 
records (including periodic general 
examinations and any individual treatment 
records) from his Army National Guard and 
Reserve service which followed his 
January 1972 discharge from active duty 
and ended with retirement from the 
National Guard/Reserve in September 1996.  
Care should be taken in using the correct 
Social Security and other identification 
numbers when requesting such records.  
The RO should document all efforts to 
obtain the service records.  The RO's 
search for the records should continue 
until they are found or until it is shown 
that the records do not exist or that 
further efforts ot obtain the records 
would be futile.

2.  The RO should again ask the veteran 
to identify all sources of VA and non-VA 
medical examination and treatment (the 
records of which have not already been 
submitted) since his discharge from 
active duty in 1972, concerning malaria, 
PTSD, a cervical and dorsal spine 
disorder, a left lower extremity disorder 
(including vascular insufficiency, a left 
hip disorder, and a left ankle disorder), 
headaches, and a skin disorder.  The RO 
should then obtain copies of all related 
medical records.

3.  After the above development is 
accomplished to the extent possible, the 
RO should have the veteran undergo 
appropriate VA examinations to determine 
the current existence and etiology of 
claimed malaria, PTSD, a cervical and 
dorsal spine disorder, a left lower 
extremity disorder (including vascular 
insufficiency, a left hip disorder, and a 
left ankle disorder), headaches, and a 
skin disorder.  The claims folder must be 
provided to and reviewed by the 
examiners.  As to each of these 
conditions, the examiners should diagnose 
or rule out the current existence of the 
disorder (or residuals of a previous 
condition).  As to each claimed condition 
which is found to be in current 
existence, the doctors should provide a 
medical opinion (based on examination 
findings, a review of historical records, 
and medical principles), with full 
rationale, as to the likely date of onset 
and etiology of the condition, including 
any relationship with combat or other 
events of the veteran's service.

4.  Thereafter, the RO should review the 
claims for service connection.  If the 
claims are denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is retuned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




